Citation Nr: 0821426	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of 
Hodgkin's disease, to include whether the reduction from 100 
percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  In a December 2002 rating decision, the RO proposed 
to reduce the veteran's rating for residuals of Hodgkin's 
disease from a 100 percent rating to a noncompensable rating.  
In a March 2003 rating decision, the RO finalized the 
reduction and assigned a noncompensable rating, effective 
June 1, 2003.

In February 2004, the veteran and his spouse testified at an 
RO hearing; their daughter, E. L., was an observer.  A copy 
of the transcript is associated with the record.

In July 2006, the Board addressed other issues that are not 
part of this appeal, and remanded the issue of entitlement to 
a compensable rating for Hodgkin's disease including the 
propriety of the reduction from 100 percent to the RO to 
allow the scheduling of a Travel Board hearing.  The veteran 
did not appear for a hearing scheduled for April 3, 2008, 
after receiving written notice of this hearing in February 
2008.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After a review of the evidence the Board finds that it is 
necessary to again remand this matter, both to address due 
process deficiencies and for evidentiary development.  

The Board notes that since the most recent supplemental 
statement of the case (SSOC) was issued in February 2006, the 
AOJ has obtained additional evidence in the form of VA 
treatment records from 2002 to 2007.  Although many of the 
records are duplicates of records that were previously before 
the AOJ when it issued its most recent SSOC, the Board notes 
that records from 2006 through 2007 have not been reviewed by 
the AOJ.  As these records include potentially pertinent 
evidence it is necessary to remand this matter to afford the 
AOJ review of this additional evidence obtained by the VA.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37(b), 20.1304(a) (2007).

Additionally, further medical development is indicated in 
order to ascertain clearly whether the veteran's Hodgkin's is 
inactive and if so, when it became inactive.  The Board also 
notes that the VA examination of October 2002, which formed 
the basis for the RO's reduction from 100 percent to 
noncompensable does not appear to have included a review of 
the claims file, and additionally, the examiner pointed to an 
incomplete record when noting that a positron-emission 
tomography (PET) scan was to be done within the next few days 
by a private doctor because a questionable enlargement of  
lymph nodes on his neck and chest shown on most recent 
computed tomography (CT) scan.  The examiner also did not 
address findings from a July 2002 private PET scan which 
still suggested possible early recurrent lymphoma.  Finally 
this examination did not address any possible compensable 
residuals.  

Moreover there is subsequent conflicting evidence of record 
regarding whether the disease is inactive or recurrent.  The 
veteran is noted to have undergone multiple VA examinations 
for various disabilities in March 2005 and April 2005.  While 
none of these examinations were for the purpose of 
ascertaining whether the veteran has active Hodgkin's 
disease, the March 2005 respiratory examination did note the 
presence of an enlarged lymph node and noted that the veteran 
was to follow up with his private doctor, with the diagnosis 
of Hodgkin's disease with a very firm lymph node palpable on 
the right, with recurrent Hodgkin's needing to be ruled out.  
An April 2005 VA psychiatric examination also noted the 
possibility of recurrent Hodgkin's disease with an enlarged 
lymph node on his left clavicle that may need to be biopsied.  
Subsequent private records from April 2005 and August 2005 do 
suggest that the disease is inactive.  However VA records 
from January 2007 suggest treatment for skin cancer, and note 
lymphoma on the active problem list.  

The Board finds that the veteran should undergo a VA 
examination to clarify whether there was recurrence of active 
disease, and if not, the nature of current residuals, if any, 
from the Hodgkin's.  The veteran is presently service-
connected for dysthymic disorder, bilateral lung infiltrates, 
erectile dysfunction, and scar of the neck, all of which the 
RO has treated as residuals of the Hodgkin's, as discussed in 
a February 2007 DRO decision addressing effective dates for 
these disorders.  Therefore, the examination should address 
whether there are any Hodgkin's residuals present that are 
not associated with these separately rated disorders.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet App. 473, which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Finally, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. App. 37, 2008, which points out that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran notice 
that explains the information or evidence 
needed to establish entitlement to an 
increased rating for the Hodgkin's 
disease.  In particular, VA must send the 
appellant a corrective notice, that 
explains (1) the information and evidence 
not of record needed to establish an 
effective date, if an increased rating is 
granted on appeal, as outlined by the 
Court in Dingess, supra, (2) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (3) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (4) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

2.  Thereafter, the veteran should be 
scheduled for a VA examination by the 
appropriate specialist(s) to determine 
the severity of the veteran's Hodgkin's 
disease and any residuals.  All indicated 
tests should be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should address 
the following:  (a) The examiner should 
specify all period(s) of time that the 
disease has been active and if there have 
been periods of remission between periods 
of active disease, the examiner should 
specify such period(s) of remission.  The 
examiner should also state whether the 
disease is currently active.  (b) If the 
veteran's Hodgkin's disease is inactive, 
the examiner should specify the 
approximate date(s) that the disease 
became inactive.  (c)  If the Hodgkin's 
disease is inactive, the examiner should 
discuss the nature and severity of all 
current residuals shown.  In addressing 
the residuals, the examiner should 
discuss whether there are residuals of 
the Hodgkin's that are separate and 
distinct from the currently recognized 
and separately rated residuals consisting 
of dysthymic disorder, bilateral lung 
infiltrates, erectile dysfunction, and 
scar of the neck.  The report of the 
examination should include the complete 
rationale for all opinions expressed.

3.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



